         Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                             PITTSBURGH DIVISION

 NORTH HILLS VILLAGE LLC                        :
 1051 Brinton Road,                             :   Case No: 2:20-cv-431
 Pittsburgh, Pennsylvania 15221                 :
                                                :   VERIFIED COMPLAINT FOR BREACH
                Plaintiff.                      :   OF CONTRACT, DECLARATORY
                                                :   JUDGMENT, TEMPORARY
        v.                                      :   RESTRAINING ORDER AND
                                                :   PRELIMINARY AND PERMANENT
 LNR PARTNERS, LLC,                             :   INJUNCTION
 1601 Washington Avenue, Suite 700              :
 Miami Beach, Florida 33139                     :
                                                :
 and
                                                :
 WELLS FARGO BANK,                              :
 NATIONAL ASSOCIATION                           :
 1901 Harrison Street, 2nd Floor,               :
 Oakland, CA 94612                              :
                                                :
                Defendants.                     :


       Plaintiff North Hills Village LLC (“North Hills Village”) operates the North Hills Village

Mall in Allegheny County. The North Hills Village Mall is a first class retail shopping center

that has been managed by the Gumberg family for decades and has served the citizens of

Pittsburgh and Allegheny County for more than sixty years. North Hills Village brings this

action against LNR Partners, LLC (“LNR”) as Special Servicer and Wells Fargo Bank, National

Association (“Wells Fargo”) as Servicer and Agent (collectively, “Defendants”) in order to

prevent an unwarranted and punitive “cash sweep” by Defendants. Without a legitimate legal

basis to do so, Defendants seek to deprive North Hills Village of funds necessary for the

operation and continued vitality of the shopping center. Defendants’ outrageous actions – in the

midst of a global pandemic and financial crisis – jeopardize the ability of North Hills Village to

operate as a going concern. In support of its Complaint, North Hills Village pleads as follows:
            Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 2 of 14




                          PARTIES, JURISDICTION, AND VENUE

       1.       Plaintiff North Hills Village LLC is a Delaware limited liability company with its

principal place of business at 1051 Brinton Road, Pittsburgh, Pennsylvania 15221. On behalf of

its members, Plaintiff manages the North Hills Village mall in Ross Township, Allegheny

County, Pennsylvania.

       2.       Defendant LNR Partners, LLC is a Florida Limited Liability Company with a

principal place of business in Miami Beach, Florida.

       3.       Defendant Wells Fargo Bank National Association is federally chartered bank

with a principal place of business in Sioux Falls, South Dakota.

       4.       This Court has diversity jurisdiction over this case under 28 U.S.C. §§ 1332 and

1348 because Plaintiff is a citizen of Delaware and Pennsylvania, Defendants are citizens of

Florida and South Dakota, and the amount in controversy exceeds $75,000.

       5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claims occurred within this judicial

district and because Defendants are subject to personal jurisdiction in this district.

                                         BACKGROUND

       6.       North Hills Village operates a highly successful retail mall located at 4801

McKnight Road, Pittsburgh, PA 15237. The North Hills Village mall is a fully performing first

class retail shopping center that has served the citizens of Pittsburgh and Allegheny County since

the 1950s and has been managed by the Gumberg family for decades. The mall is fully occupied

by prominent local and national tenants, including: Target, Kohl’s, Best Buy, Michaels,

Burlington Coat Factory and others.

       7.       In 2016, North Hills Village entered into a Loan Agreement (the “Loan

Agreement”) with JPMorgan Chase Bank, National Association (“JPMorgan”) pursuant to which


                                                  2
              Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 3 of 14




JPMorgan extended a term loan to North Hills Village (the “Loan”). The Loan Agreement is

attached to this Complaint as Exhibit A.

         8.       Simultaneously, North Hills Village, JP Morgan, and Wells Fargo entered into a

Cash Management Agreement (the “CMA”). The CMA is attached to this Complaint as Exhibit

B.

         9.       JPMorgan had the right to freely assign its interests in the Loan and the CMA.

Upon information and belief, JPMorgan has assigned its rights to service the Loan to Defendants

and has assigned other rights in the Loan and CMA to Wilmington Trust, National Association,

as trustee (“Wilmington”).

         10.      Pursuant to the Loan Agreement and CMA, North Hills Village’s tenants pay

monthly rent into a “lock box” account managed by Wells Fargo. On the first day of each

month, lock box funds are distributed to pay taxes, insurance, agent fees, debt service and

reserves in order of priority as set forth in Section 3.4 of the CMA. After all of the required

payments are distributed, the remaining funds in the lock box are distributed to North Hills

Village (the “North Hills Village Funds”).

         11.      Access and use of the North Hills Village Funds are essential for North Hills

Village to operate and maintain the mall.

         12.      Since the Loan was established in November of 2016, and continuing to this day,

JPMorgan, Wilmington, and Defendants have received all payments required under the Loan

Agreement, and North Hills Village has received access and use of the North Hills Village

Funds.




                                                   3
          Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 4 of 14




                                 Burlington Renews Its Lease

         13.   In late November of 2019, Burlington Coat Factory (“Burlington”) and North

Hills Village discussed renewal of Burlington’s lease in the mall and potential modified lease

terms.

         14.   In or about December of 2019, North Hills Village provided notice to Wells Fargo

that Burlington and North Hills Village were in negotiations for a lease renewal that would

mutually benefit North Hills Village and Burlington.

         15.   Neither LNR nor Wells Fargo expressed any concerns to North Hills Village

about these negotiations.

         16.   Shortly thereafter, North Hills Village and Burlington agreed in principle to terms

for a five-year renewal of Burlington’s Lease (the “Burlington Lease Renewal”). Under the

Burlington Lease Renewal, North Hills Village agreed to provide Burlington with a modest rent

reduction and Burlington agreed to remain a tenant in the North Hills Village mall past the

Loan’s December 1, 2021 maturity date despite a right to otherwise terminate the lease at any

time upon one year’s notice.

         17.   On February 3, 2020, North Hills Village submitted the Burlington Lease

Renewal to Defendants for review and approval. Once again, Defendants did not raise any

concerns or objections regarding the proposed Burlington Lease Renewal.

         18.   On February 11, 2020, LNR, as Special Servicer for the Loan, requested

information regarding the Burlington Lease Renewal. LNR asked whether Burlington’s square

footage had changed (it had not), whether there were any tenant improvement costs associated

with the renewal (there were not), and whether there were any lease commissions associated with

the renewal (there were none). LNR also requested an administrative processing fee and an

operating statement for Burlington. North Hills Village provided the information and processing


                                                4
         Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 5 of 14




fee to LNR on February 14, 2020. Like Wells Fargo, LNR did not express any concerns or

objections regarding the proposed Burlington Lease Renewal.

 LNR Approves the Burlington Lease Renewal But Seeks to Deprive North Hills Village of
         The North Hills Village Funds In Violation Of the Loan Agreement

       19.     On March 10, 2020, LNR provided North Hills Village with its written approval

of the Burlington Lease Renewal.

       20.     Yet, despite approving the Burlington Lease Renewal, LNR nevertheless asserted

that a “Burlington Trigger Event” had occurred under the Loan Agreement and that LNR

immediately intended to invoke a “Cash Sweep Event.” A Cash Sweep is an extraordinary and

punitive Loan provision that prevents North Hills Village from receiving the North Hills Village

Funds actually necessary to operate and maintain the property. Instead, during the “Cash Sweep

Period,” those funds are swept from the North Hills Village account maintained at Wells Fargo

and directed into accounts controlled by Defendants.

       21.     The Loan Agreement provides that a Burlington Trigger Event (failure of

Burlington to renew its lease) can trigger a Cash Sweep Event. See Loan Agreement at

Definitions. However, the Loan Agreement also provides North Hills Village with the right to

end the Cash Sweep Period by providing a “Tenant Trigger Event Cure.” Id.

       22.     In the case of a Burlington Trigger Event, North Hills Village may cure in two

ways: by securing a replacement tenant for Burlington or, as relevant here, by obtaining a

Burlington Lease Renewal.

       23.     Because Burlington had renewed its lease as approved by Defendants, North Hills

Village disputed that a Burlington Trigger Event had occurred. Furthermore, and in any event,

North Hills Village had implemented a Tenant Trigger Event Cure through Burlington’s lease

renewal. North Hills Village requested LNR’s written assurance that it would not implement a



                                                5
           Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 6 of 14




Cash Sweep on April 1, 2020, the first payment date when LNR’s threatened Cash Sweep would

come into effect. LNR rejected this request.

         24.   Thus, LNR has placed North Hills Village in an impossible situation. It (and

Wells Fargo) have approved the Burlington Lease Renewal while simultaneously taking the

position that the Burlington Lease Renewal does not qualify as a Tenant Trigger Event Cure.

         25.   LNR’s position is both nonsensical and patently unreasonable. LNR cannot

approve the Burlington Lease Renewal and claim that the renewal it approved does not qualify as

a cure for Burlington’s failure to renew.

         26.   Under LNR’s interpretation of the Loan Agreement, North Hills Village has no

way to cure the Cash Sweep during the remaining term of the Loan Agreement. North Hills

Village cannot put a replacement tenant in the Burlington space because Burlington has renewed.

And North Hills Village cannot negotiate a new lease with Burlington (nor would it know what,

if any, terms it could change to appease LNR) because LNR has approved the Burlington Lease

Renewal.

                 LNR and Wells Fargo Refuse to Distribute Excess Reserves
                      to North Hills Village In Violation of the CMA

         27.   Despite LNR’s unsupported position in violation of the Loan Agreement, North

Hills Village engaged in good faith efforts to reach a compromise with LNR to avoid a Cash

Sweep.

         28.   During a telephone call on March 25, 2020, LNR told North Hills Village that it

would consider halting a Cash Sweep if North Hills Village could provide an “equitable

alternative” that would offer Defendants additional security for the Loan. LNR admitted to

North Hills Village that it was not implementing a Cash Sweep because of its concerns about




                                               6
           Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 7 of 14




North Hills Village’s performance under the Loan Agreement, but because of potential risks to

LNR upon maturity of the Loan Agreement.

       29.      Accordingly, in order to obtain funds to pledge as additional security for the

Loan, on March 26, 2020, North Hills Village requested distribution of $1.5 Million from North

Hills Village’s account maintained at Wells Fargo constituting excess funds held in a Rollover

Reserve Account established by the CMA and the Loan Agreement.

       30.      As of March 26, 2020, the Rollover Reserve Account had a balance of over $2.6

Million.     This amount far exceeds the $1 million minimum balance required by the Loan

Agreement and any amounts reasonably expected to be needed for tenant improvements and

leasing commissions for the balance of the term of the Loan Agreement. North Hills Village

informed LNR and Wells Fargo that it was requesting distribution of these funds for the express

purpose of providing additional security as requested by LNR on March 25, 2020.

       31.      Pursuant to Section 4.2 of the CMA, North Hills Village was entitled to a

distribution of this excess amount and Wells Fargo and LNR had a mandatory obligation to

distribute this amount to North Hills Village.

       32.      Wells Fargo and LNR failed to distribute these excess Rollover Reserve Account

funds as required by the CMA.

  An Unlawful Cash Sweep During This Unprecedented Health And Financial Crisis Will
                        Irreparably Harm North Hills Village

       33.      As everyone is now painfully aware, the world is in the midst of an unprecedented

global pandemic and resulting financial crisis.

       34.      Like many other businesses throughout the United States, North Hills Village is

experiencing extreme economic challenges due to the measures that have been enacted to fight

this global pandemic.



                                                  7
         Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 8 of 14




       35.     On March 19, 2020, non-essential businesses throughout Pennsylvania were

ordered to shut down and on March 23, 2020, all residents in several counties including

Allegheny County were ordered to stay at home except for certain essential activities.

       36.     Because of these developments and the related economic impacts, including

strained credit markets, cash flow is more critical now than ever to the operation and

management of the North Hills Village Mall.

       37.     LNR has no valid grounds under the Loan Agreement or the CMA to prevent

North Hills Village from receiving North Hills Village Funds. North Hills Village has never

missed any payment due under the Loan Agreement and the obligations of North Hills Village

under the Loan Agreement are fully secured by real property as well as other accounts

established under the CMA with balances exceeding $2.6 Million.

       38.     Yet, in the midst of this global and financial crisis, LNR is seeking a cash grab by

taking a patently unreasonable position under the Loan Agreement in order to divert cash

payments away from North Hills Village for the benefit of LNR and Wells Fargo.

       39.     If a Cash Sweep is implemented and North Hills Village is deprived of all further

distributions of the North Hills Village Funds until the end of the Loan Agreement, the North

Hills Village Mall itself is in jeopardy of failing and North Hills Village will be forced into

default under the Loan Agreement due solely to the draconian and punitive actions by LNR and

Wells Fargo.

       40.     The Cash Sweep, and the resulting fallout, will not only irreparably harm North

Hills Village, but it will jeopardize the North Hills Village mall’s operations and North Hills

Village’s tenants, including tenants that operate essential businesses under Pennsylvania’s

Emergency Order.




                                                  8
          Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 9 of 14




                                      CAUSES OF ACTION

                              Count I – Breach of Loan Agreement

        41.    North Hills Village incorporates the allegations set forth in the foregoing

paragraphs as if fully restated herein.

        42.    Under the Loan Agreement, a Cash Sweep is permitted only if a Tenant Trigger

Event has occurred and North Hills Village has been unable to effect a Tenant Trigger Event

Cure.

        43.    The signing of the Burlington Lease Renewal, and the approval of that lease by

LNR and Wells Fargo, is a Tenant Trigger Event Cure that ends any purported Cash Sweep

Period under the Loan Agreement.

        44.    Despite leasing to the same tenant under virtually identical lease terms approved

by LNR, LNR has refused to acknowledge North Hills Village’s cure and intends to implement a

Cash Sweep on April 1, 2020.

        45.    LNR’s failure to acknowledge North Hills Village’s cure is a breach of the Loan

Agreement.

        46.    Unless enjoined by this Court, Defendants’ planned Cash Sweep will result in

irreparable harm to North Hills Village.

        47.    North Hills Village is entitled to a temporary restraining order prohibiting

Defendants from implementing a Cash Sweep because North Hills Village and its tenants will

suffer imminent and irreparable harm beginning April 1, 2020 if the threatened Cash Sweep goes

into effect.

        48.    North Hills Village is entitled to a preliminary injunction enjoining Defendants

from implementing a Cash Sweep because North Hills Village and its tenants will suffer

irreparable harm if the threatened Cash Sweep goes into effect.


                                                 9
           Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 10 of 14




       49.      North Hills Village is entitled to a permanent injunction enjoining Defendants

from implementing a Cash Sweep because North Hills Village and its tenants will suffer

irreparable harm if the threatened Cash Sweep goes into effect.

                                  Count II – Breach of the CMA

       50.      North Hills Village incorporates the allegations set forth in the foregoing

paragraphs as if fully restated herein.

       51.      Under the CMA, North Hills Village is entitled to a distribution of any excess

funds in the Rollover Reserve Account.

       52.      As of this filing, there are more than $1.5 Million in excess funds in the Rollover

Reserve Account and, in accordance with Section 4.2 of the CMA, North Hills Village has

requested distribution of these funds.

       53.      Wells Fargo has refused to distribute the excess Rollover Reserve Account funds

as requested.

       54.      Wells Fargo’s refusal to distribute the excess Rollover Reserve Account funds to

North Hills Village is a breach of the CMA.

       55.      Wells Fargo’s breach of the CMA will result in irreparable harm to North Hills

Village.

       56.      North Hills Village is entitled to an injunction requiring Wells Fargo to disburse

the excess Rollover Reserve Account funds to North Hills Village under the CMA.

                                Count III – Declaratory Judgment

       57.      North Hills Village incorporates the allegations set forth in the foregoing

paragraphs as if fully restated herein.




                                                 10
        Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 11 of 14




       58.     An actual controversy exists as to whether a Cash Sweep Period is in effect under

the Loan Agreement because LNR has indicated its intention to implement a Cash Sweep on

April 1, 2020. Despite requests, LNR has not retracted this intention.

       59.     An actual controversy exists as to whether Wells Fargo is required to distribute

excess Rollover Reserve Account funds to North Hills Village under the CMA because North

Hills Village has asked for the disbursement of those funds and Wells Fargo has refused.

       60.     North Hills Village is entitled to a declaratory judgment that no Cash Sweep

Period is in effect and LNR may not implement a Cash Sweep.

       61.     North Hills Village is entitled to a declaratory judgment that Wells Fargo is

required to distribute the excess Rollover Reserve Account funds to North Hills Village under

the CMA.

                                    PRAYER FOR RELIEF

       WHEREFORE, North Hills Village prays for relief and judgment as follows:

       A.      Declaratory judgment in favor of North Hills Village and against Defendants that

a Tenant Trigger Event Cure has occurred and therefore no Cash Sweep Period currently exists

under the Loan Agreement and Cash Management Agreement.

       B.      Declaratory judgment in favor of North Hills Village and against Defendants that

Wells Fargo is required to disburse $1.5 million of excess funds in the Rollover Reserve Account

to North Hills Village.

       C.      That a temporary restraining order be issued prohibiting Defendants, and all of

their agents and other persons or entities acting on their behalf, from implementing a Cash

Sweep Period under the Loan Agreement and Cash Management Agreement.




                                                11
         Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 12 of 14




        D.      That a preliminary injunction be issued enjoining Defendants, and all of their

agents and other persons or entities acting on their behalf, from implementing a Cash Sweep

Period under the Loan Agreement and Cash Management Agreement.

        E.      That a permanent injunction be issued enjoining Defendants, and all of their

agents and other persons or entities acting on their behalf, from implementing a Cash Sweep

Period under the Loan Agreement and Cash Management Agreement.

        F.      That a permanent injunction be issued requiring Wells Fargo to distribute the

excess Rollover Reserve Funds discussed in Count II to North Hills Village under the CMA.

        G.      An award of attorneys’ fees, costs, and expenses; and

        H.      Such other and further relief as the Court deems just, equitable and proper.

                                            JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, North Hills Village demands

a trial by jury on all issues so triable.


 Date: March 30, 2020                           /s/ Mark C. Zheng
                                                Mark C. Zheng (Pa. Bar 313510)
                                                Daren S. Garcia (Pa. Bar 318099)
                                                Vorys, Sater, Seymour and Pease LLP
                                                500 Grant Street, Suite 4900
                                                Pittsburgh, PA 15219-2502
                                                Phone: (412) 904-7722
                                                Fax: (412) 904-7804
                                                Email: mczheng@vorys.com
                                                        dsgarcia@vorys.com




                                                and




                                                 12
Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 13 of 14




                             Joseph R. Miller
                             (pro hac vice application forthcoming)
                             John M. Kuhl
                             (pro hac vice application forthcoming)
                             Vorys, Sater, Seymour and Pease LLP
                             52 E. Gay Street
                             P.O. Box 1008
                             Columbus, OH 43216-1008
                             Phone: (614) 464-6400
                             Fax: (614) 719-6350
                             Email: jrmiller@vorys.com
                                    jmkuhl@vorys.com

                             Attorneys for Plaintiff North Hills Village LLC




                              13
Case 2:20-cv-00431-MRH Document 1 Filed 03/30/20 Page 14 of 14
